DISSENTING OPINION OP
WILDER, J.
There is a clear distinction between occupations which may be regarded as harmful or dangerous in themselves, such as that of selling intoxicating liquors, and those which, like keeping a lodging house or doing a laundry business, are necessary to the welfare or convenience of the community, and which are harmful or dangerous, if at all, only because in the particular way in which they may be conducted. In the former no person has an absolute right to engage; in the latter all persons have an equal right to engage. The former may be regulated or restricted to any extent even to the extent of prohibition; the latter may be regulated only to a reasonable extent ‘and with reference to the evils to be remedied or avoided. Where discretionary powers are placed in executive officers there should be something in the statute to guide or control the action of the officers. Tai Kee v. Minister, 11 Haw. 51, 63; 12 Haw. 161, 165.
In the present case the statute provides that one desiring to operate a laundry shall be unable to procure a license therefor without a certificate of the board of health that the location at which it is proposed to operate such a laundry is suitable for the purpose. Thus it is within the arbitrary power of the board of health to say that the proposed location of a laundry *633on King street is suitable while one on Eort street is not and thus allow a license to issue or not as it sees fit. Furthermore, there is nothing in the statute to prevent the board of health from saying to one person who desires to operate a laundry on one street that his location is suitable and to another who desires to operate on the same street that his location is not suitable. As I read the statute it contains nothing to guide or control the action of the board of health in regard to the suitability of a location.
It is urged that the court in the first Tai Kee case in 11 Haw., at p. 62, practically upheld such a provision in regard to lodging houses. The statute there required as a condition for obtaining a license that the applicant procure a certificate from the board of health certifying that the premises are in good sanitary condition and suitable to be used for the desired purpose. In that case then there was something in the statute to control or guide the action of the board of health, that is, that the building desired to be used as a lodging house should be in good sanitary condition and consequently suitable for the purpose. If it was not in good sanitary condition the applicant could make it so and then be entitled to the certificate. If the board of health had power in that case to arbitrarily withhold the certificate because in its opinion it was not suitable to have a lodging house on any particular street, regardless of any sanitary reason, it would be practically like the case at bar. I fail to see what the location of a laundry has to do with any evil to be remedied in connection with the carrying on of such a business. There are many places in Honolulu which without doubt would be regarded as unsuitable locations for laundries simply from an aesthetic standpoint, or because they were to be operated by orientals, or on account of other reasons not connected with sanitation, and which would be within the power-of the board of health to so hold; and yet I think it is clear the legislature has no power to allow the board of health to withhokl a certificate on such grounds.
*634It should be borne in mind that the washing of clothes in connection with the laundry business can in any event only be carried on in the places designated under chapter 88 R. L. as amended. And it is the washing which has been heretofore regarded as the means of spreading disease. As pointed out in King v. Tong Lee, 4 Haw. 335, 338, “Laundries are necessary in every country, and the greater the population the greater the number. They are not manifestly and palpably nuisances. With proper drainage or sewerage whereby to dispose of the contaminated water and soapsuds, a laundry is far from being unwholesome or capable of affecting the public health. The want of sewerage in this town of Honolulu was undoubtedly the ground for the enactment of this law. (Ch. 88 R. L.) The proper disposition of the contaminated water from either public or private laundries is a legitimate matter for the regulation of the board of health.” “The laundry business, like the lodging-house business, is not harmful or dangerous in its nature.” Tai Kee v. Minister, 11 Haw. 57, 63.
It is suggested that the statute should be held constitutional if possible and that in order to hold it so it should be presumed that the legislature intended that the board of health should refuse a certificate for sanitary reasons only. That same argument in regard to the executive council was made in Tai Kee v. Minister, 12 Haw. 164, 167, and this court answered it as follows: “But it is not sufficient that the executive council may act fairly under the statute or even that it has acted fairly in any particular case. The statute is unconstitutional because by its terms the executive council may act arbitrarily however unlikely it may be to do so.”
It is further suggested that, from the fact that the board of health as such is designated -as the body to issue a certificate that the proposed location of a laundry is suitable, thus giving the power to refuse a certificate if in its opinion the location-is not suitable, the statute should be construed to mean that the *635certificate could only be refused if the location was unsuitable on account of sanitary reasons. The argument is that this follows from the general powers of the board of health in effect constituting it the guardian of the public health. The answer is, in the first place, that the legislature has not indicated in the statute that the suitability of the proposed location depended on sanitation, and, in the second place, that the board of health already had all the power necessary to regulate laundries if so conducted as liable to be dangerous to the public health. Chapters 78, 79 and 88 R. L. Furthermore, it appears that not only in the case of a laundry must the location thereof be suitable in the opinion of the board of health but also in case of a dyeing or cleaning or dyeing and cleaning works. Certainly in the last three cases whether a proposed location was suitable would not depend on anything to do with sanitation — no more than in case of a clothing store or a tailor shop. Consequently, to my mind, the legislature in using the word “suitable” did not intend to confine it. to sanitation.'
In The City of Richmond v. Dudley, 129 Ind. 112, an ordinance purported to confer power on the common council to grant permission to an applicant to keep inflammable or explosive oils in quantities greater than five barrels at a time, “if the location,” among other things, should be deemed “suitable and proper.” The ordinance was held invalid, the court saying, •among other tilings, “Language better calculated to enable the common council to arbitrarily control the business, without any fixed or known rules, can not well be imagined. The business of keeping, storing and dealing in such oils is a legitimate business, and every citizen has an inherent right to engage in the business upon equal terms with any other citizen. * * It seems from the foregoing authorities to be well established that municipal ordinances placing restrictions upon lawful conduct, or the lawful use of property, must, in order to be valid, specify the rules and conditions to be observed in such conduct or business; *636and must admit of the exercise of the privilege by all citizens alike, who will comply with such rules and conditions and must not admit of the exercise, or of an opportunity for the exercise, of any arbitrary discrimination by the municipal authorities, between citizens who will so comply.”
According to the definitions in Webster’s and the Century dictionaries “suitable” means fitting, capable of suiting, appropriate. White v. U. S., 69 Fed. 93.
To strike out of the statute all reference to the location of a laundry would necessitate holding the rest of the statute invalid.
I dissent from the opinion of the majority.